Case 2:15-cr-00688-DSF Document 1014 Filed 07/13/20 Page 1 of 3 Page ID #:4874




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   UNITED STATES OF AMERICA,              No. CR 15-688 DSF
       Plaintiff,
                                          ORDER RE MOTION FOR
                    v.                    COMPASSIONATE RELEASE,
                                          REDUCTION IN SENTENCE,
   14) JESUS ORTIGOZA,                    OR RELEASE TO HOME
        Defendant.                        CONFINEMENT (Dkt. 1000)



      Defendant Jesus Ortigoza moves for compassionate release
   pursuant to 18 U.S.C. § 3582(c)(1). The government opposes the
   motion. The Court finds this matter appropriate for decision without
   oral argument.

      18 U.S.C. § 3582(c)(1)(A)(i) provides in part:

         The court may not modify a term of imprisonment once it has
         been imposed except that . . . the court . . . upon motion of the
         defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons
         to bring a motion on the defendant’s behalf or the lapse of 30 days
         from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment . . . after considering the factors set forth in section
Case 2:15-cr-00688-DSF Document 1014 Filed 07/13/20 Page 2 of 3 Page ID #:4875



         3553(a) to the extent that they are applicable, if it finds that . . .
         extraordinary and compelling reasons warrant such reduction.

       The government withdraws its objection and argument based on the
   failure to exhaust administrative remedies but continues to object
   based on the factors set forth in 18 U.S.C. § 3553(a). Noting that
   Ortigoza was an enforcer for a violent criminal organization, the
   government relies specifically on the seriousness of the offense and the
   danger to the community. 1

         Defendant pleaded guilty to conspiracy to commit racketeering
   and conspiracy to distribute narcotics. He admitted that he is a
   member of the Wilmas gang, a violent criminal organization. He also
   admitted to having a role in the violence, intimidation, and extortion
   committed by the organization.

          On July 29, 2019, the Court sentenced Ortigoza to the mandatory
   minimum five-year term 2 – the sentence recommended by the parties,
   at least in part because of his medical issues. Ortigoza’s release date is
   February 12, 2021, less than seven months away. Ortigoza is
   designated to the Springfield Medical Center. The government does
   not dispute Ortigoza’s description of his present medical and physical
   condition, which has deteriorated significantly since his sentencing. He
   needs assistance with the activities of daily living, including getting in
   and out of bed, using the toilet, showering and dressing. He is losing
   sight in both eyes, no longer has the use of one arm, and has fallen
   several times. There are concerns about cognitive, memory, and
   language deficits. In May he received a tentative diagnosis of throat
   cancer. He is generally confined to a wheelchair.

         Although it is within the realm of possibility that Ortigoza could
   return to some form of criminal activity, the Court agrees with the
   defense that he is unlikely to do so and is incapable of returning to the
   same type of conduct he engaged in previously.


   1The government concedes the possibility that defendant’s ailments support
   a conclusion that he would be medically eligible for release.
   2The government does not contend that the Court cannot reduce Ortigoza’s
   sentence below the mandatory minimum.



                                         2
Case 2:15-cr-00688-DSF Document 1014 Filed 07/13/20 Page 3 of 3 Page ID #:4876



          Because of Ortigoza’s medical and physical condition and the fact
   that he has relatively little time left to serve, the Court is inclined to
   find that there are extraordinary and compelling reasons to reduce his
   term of imprisonment and place him on home confinement for the rest
   of his term. The parties are ordered to meet and confer and provide a
   proposed order containing the terms and conditions of release no later
   than July 22, 2020.


      IT IS SO ORDERED.



   Date: July 14, 2020                  ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       3
